       Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 1 of 39




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT ON NEW MEXICO

SUSIE ZAPATA and MONICA GARCIA,

       Plaintiffs,

       v.                                                     No. 1:21-CV-00083 CG/JFR

JAMES YATES, JOHN DOES,
ROBERTA LUCERO-ORTEGA,
ARTHUR SANCHEZ, BESHEEN ESTEVAN,
and SUMMIT FOOD SERVICE, LLC,

       Defendants.

    DEFENDANT ROBERTA LUCER-ORTEGA’S ANSWER TO COMPLAINT FOR
               RECOVERY OF DAMAGES CAUSED BY THE
                   DEPRIVATION OF CIVIL RIGHTS

       COMES NOW Defendant Roberta Lucero-Ortega, by and through counsel of record,

Kennedy, Moulton & Wells, P.C., by Debra J. Moulton, and hereby answers Plaintiffs’

Complaint as follows:

                                 JURISDICTION AND VENUE

       1.      Paragraph 1 of the Complaint contains a legal conclusion requiring no answer

from Defendant herein. To the extent that this paragraph contains any allegations, Defendant

denies same;

                                             PARTIES

       2.      As to paragraph 2 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                  1
       Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 2 of 39




       3.      As to paragraph 3 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       4.      As to paragraph 4 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       5.      As to paragraph 5 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       6.      As to paragraph 6 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       7.      As to paragraph 7 of the Complaint, Defendant admits the allegation contained

therein;

       8.      As to paragraph 8 of the Complaint, Defendant admits that Arthur Sanchez was

the Fire Safety Sanitation Officer at the facility but denies that he was responsible for pest

control;

       9.      As to paragraph 9 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       10.     As to paragraph 10 of the Complaint, Defendant admits the allegations contained

therein;




                                                  2
       Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 3 of 39




       11.     As to paragraph 11 of the Complaint, Defendant admits Besheen Estevan is an

employee of Summit Food Service, LLC and that she was responsible for overseeing food

services at WNMCF, but is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained therein and hence denies same;

       12.     Paragraph 12 of the Complaint contains a legal conclusion requiring no answer

from Defendant herein. To the extent that this paragraph contains any allegations, Defendant

denies same;

       13.     Paragraph 13 of the Complaint contains a legal conclusion requiring no answer

from Defendant herein. To the extent that this paragraph contains any allegations, Defendant

denies same;

       14.     Paragraph 14 of the Complaint contains a legal conclusion requiring no answer

from Defendant herein. To the extent that this paragraph contains any allegations, Defendant

denies same;

                FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       15.     As to paragraph 15 of the Complaint, Defendant admits the allegations contained

therein;

       16.     As to paragraph 16 of the Complaint, Defendant admits that WNMCF is currently

a women’s facility;

       17.     As to paragraph 17 of the Complaint, Defendant denies the allegations contained

therein;

       18.     As to paragraph 18 of the Complaint, Defendant denies the allegations contained

therein;




                                               3
       Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 4 of 39




       19.     As to paragraph 19 of the Complaint, Defendant denies the allegations contained

therein;

       20.     As to paragraph 20 of the Complaint, Defendant denies the allegations contained

therein;

       21.     As to paragraph 21 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       22.     As to paragraph 22 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       23.     As to paragraph 23 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       24.     As to paragraph 24 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       25.     As to paragraph 25 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       26.     As to paragraph 26 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                  4
       Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 5 of 39




       27.     As to paragraph 27 of the Complaint, Defendant denies the allegations contained

therein;

       28.     As to paragraph 28 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       29.     As to paragraph 29 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       30.     As to paragraph 30 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       31.     As to paragraph 31of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       32.     As to paragraph 32 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       33.     As to paragraph 33 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       34.     As to paragraph 34 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;



                                                  5
       Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 6 of 39




       35.     As to paragraph 35 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       36.     As to paragraph 36 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       37.     As to paragraph 37 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       38.     As to paragraph 38 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       39.     As to paragraph 39 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       40.     As to paragraph 40 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       41.     As to paragraph 41 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                  6
       Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 7 of 39




       42.     As to paragraph 42 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       43.     As to paragraph 43 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       44.     As to paragraph 44 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       45.     As to paragraph 45 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       46.     As to paragraph 46 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       47.     As to paragraph 47 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       48.     As to paragraph 48 of the Complaint, Defendant denies the allegation contained

therein;

       49.     As to paragraph 49 of the Complaint, Defendant denies the allegation contained

therein;




                                                  7
       Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 8 of 39




       50.     As to paragraph 50 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       51.     As to paragraph 51 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       52.     As to paragraph 52 of the Complaint, Defendant denies the allegation contained

therein;

       53.     As to paragraph 53 of the Complaint, Defendant denies the allegation contained

therein;

       54.     As to paragraph 54 of the Complaint, Defendant denies the allegation contained

therein;

       55.     As to paragraph 55 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       56.     As to paragraph 56 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       57.     As to paragraph 57 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                  8
       Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 9 of 39




       58.     As to paragraph 58 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       59.     As to paragraph 59 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       60.     As to paragraph 60 of the Complaint, Defendant denies she required Defendant

Estevan to conduct pre-inspection cleanings;

       61.     As to paragraph 61 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       62.     As to paragraph 62 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       63.     As to paragraph 63 of the Complaint, Defendant denies the allegation contained

therein;

       64.     As to paragraph 64 of the Complaint, Defendant denies the allegation contained

therein;

       65.     As to paragraph 65 of the Complaint, Defendant without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                  9
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 10 of 39




       66.     As to paragraph 66 of the Complaint, Defendant admits the allegation contained

therein;

       67.     As to paragraph 67 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       68.     As to paragraph 68 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       69.     As to paragraph 69 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       70.     As to paragraph 70 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       71.     As to paragraph 71 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       72.     As to paragraph 72 of the Complaint, Defendant denies the allegations contained

therein;

       73.     As to paragraph 73 of the Complaint, Defendant denies the allegations contained

therein;




                                                 10
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 11 of 39




       74.       As to paragraph 74 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       75.       As to paragraph 75 of the Complaint, Defendant denies the allegations contained

therein;

       76.       As to paragraph 76 of the Complaint, Defendant denies effort to conceal rodent

infestation at WNMCF, but is without knowledge or information sufficient to form a belief as to

the truth of the remaining allegations contained therein and hence denies same;

       77.       As to paragraph 77 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       78.       As to paragraph 78 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       79.       As to paragraph 79 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

           80.   As to paragraph 80 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       81.       As to paragraph 81 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;



                                                 11
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 12 of 39




       82.     As to paragraph 82 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       83.     As to paragraph 83 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       84.     As to paragraph 84 of the Complaint, Defendant denies the allegations contained

therein;

       85.     As to paragraph 85 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       86.     As to paragraph 86 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       87.     As to paragraph 87 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       88.     As to paragraph 88 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       89.     As to paragraph 89 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;



                                                 12
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 13 of 39




       90.     As to paragraph 90 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       91.     As to paragraph 91 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       92.     As to paragraph 92 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       93.     As to paragraph 93 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       94.     As to paragraph 94 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       95.     As to paragraph 95 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       96.     As to paragraph 96 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                 13
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 14 of 39




       97.     As to paragraph 97 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       98.     As to paragraph 98 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       99.     As to paragraph 99 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       100.    As to paragraph 100 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       101.    As to paragraph 101 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       102.    As to paragraph 102 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       103.    As to paragraph 103 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                 14
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 15 of 39




       104.    As to paragraph 104 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       105.    As to paragraph 105 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       106.    As to paragraph 106 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       107.    As to paragraph 107 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       108.    As to paragraph 108 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       109.    As to paragraph 109 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       110.    As to paragraph 110 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                 15
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 16 of 39




       111.    As to paragraph 111 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       112.    As to paragraph 112 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       113.    As to paragraph 113 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       114.    As to paragraph 114 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       115.    As to paragraph 115 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       116.    As to paragraph 116 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       117.    As to paragraph 117 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                 16
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 17 of 39




       118.    As to paragraph 118 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       119.    As to paragraph 119 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       120.    As to paragraph 120 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       121.    As to paragraph 121 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       122.    As to paragraph 122 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       123.    As to paragraph 123 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       124.    As to paragraph 124 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                 17
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 18 of 39




       125.    As to paragraph 125 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       126.    As to paragraph 126 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       127.    As to paragraph 127 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       128.    As to paragraph 128 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       129.    As to paragraph 129 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       130.    As to paragraph 130 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       131.    As to paragraph 131 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                 18
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 19 of 39




       132.    As to paragraph 132 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       133.    As to paragraph 133 of the Complaint, Defendant is without knowledge sufficient

to form a belief as to the truth of the allegations contained therein and hence denies same;

       134.    As to paragraph 134 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       135.    As to paragraph 135 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       136.    As to paragraph 136 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       137.    As to paragraph 137 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       138.    As to paragraph 138 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       139.    As to paragraph 139 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;



                                                 19
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 20 of 39




       140.    As to paragraph 140 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       141.    As to paragraph 141 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       142.    As to paragraph 142 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       143.    As to paragraph 143 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       144.    As to paragraph 144 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       145.    As to paragraph 145 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       146.    As to paragraph 146 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                 20
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 21 of 39




       147.    As to paragraph 147 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       148.    As to paragraph 148 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       149.    As to paragraph 149 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       150.    As to paragraph 150 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       151.    As to paragraph 151 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       152.    As to paragraph 152 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       153.    As to paragraph 153 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                 21
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 22 of 39




       154.    As to paragraph 154 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       155.    As to paragraph 155 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       156.    As to paragraph 156 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       157.    As to paragraph 157 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       158.    As to paragraph 158 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       159.    As to paragraph 159 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       160.    As to paragraph 160 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                 22
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 23 of 39




       161.    As to paragraph 161 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       162.    As to paragraph 162 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       163.    As to paragraph 163 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       164.    As to paragraph 164 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       165.    As to paragraph 165 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       166.    As to paragraph 166 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       167.    As to paragraph 167 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                 23
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 24 of 39




       168.    As to paragraph 168 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       169.    As to paragraph 169 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       170.    As to paragraph 170 of the Complaint, Defendant denies the allegations

contained therein;

       171.    As to paragraph 171 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       172.    As to paragraph 172 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       173.    As to paragraph 173 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       174.    As to paragraph 174 of the Complaint, Defendant denies the allegations contained

therein;

       175.    As to paragraph 175 of the Complaint, Defendant denies the allegations contained

therein;




                                                 24
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 25 of 39




       176.    As to paragraph 176 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       177.    As to paragraph 177 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       178.    As to paragraph 178 of the Complaint, Defendant is without knowledge sufficient

to form a belief as to the truth of the allegations contained therein and hence denies same;

       179.    As to paragraph 179 of the Complaint, Defendant is without knowledge sufficient

to form a belief as to the truth of the allegations contained therein and hence denies same;

       180.    As to paragraph 180 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       181.    As to paragraph 181 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       182.    As to paragraph 182 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       183.    As to paragraph 183 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                 25
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 26 of 39




       184.    As to paragraph 184 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       185.    As to paragraph 185 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       186.    As to paragraph 186 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       187.    As to paragraph 187 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       188.    As to paragraph 188 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       189.    As to paragraph 189 of the Complaint, Defendant denies the allegations contained

therein;

       190.    As to paragraph 190 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       191.    As to paragraph 191 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;



                                                 26
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 27 of 39




       192.    As to paragraph 192 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       193.    As to paragraph 193 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       194.    As to paragraph 194 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       195.    As to paragraph 195 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       196.    As to paragraph 196 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       197.    As to paragraph 197 of the Complaint, Defendant denies the allegations contained

therein;

       198.    As to paragraph 198 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       199.    As to paragraph 199 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;



                                                 27
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 28 of 39




       200.    As to paragraph 200 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       201.    As to paragraph 201of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       202.    As to paragraph 202 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       203.    As to paragraph 203 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       204.    As to paragraph 204 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       205.    As to paragraph 205 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       206.    As to paragraph 206 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       207.    As to paragraph 207 of the Complaint, Defendant denies the allegations contained

therein;



                                                 28
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 29 of 39




       208.    As to paragraph 208 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       209.    As to paragraph 209 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       210.    As to paragraph 210 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       211.    As to paragraph 211 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       212.    As to paragraph 212 of the Complaint, Defendant denies the allegations contained

therein;

       213.    As to paragraph 213 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       214.    As to paragraph 214 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       215.    As to paragraph 215 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;



                                                 29
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 30 of 39




       216.    As to paragraph 216 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       217.    As to paragraph 217 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       218.    As to paragraph 218 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       219.    As to paragraph 219 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       220.    As to paragraph 220 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       221.    As to paragraph 221 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       222.    As to paragraph 222 of the Complaint, Defendant admits that units 1 and 2 were

closest to the kitchen, but denies all remaining allegations of paragraph 222;

       223.    As to paragraph 223 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;



                                                 30
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 31 of 39




       224.    As to paragraph 224 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       225.    As to paragraph 225 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       226.    As to paragraph 226 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       227.    As to paragraph 227 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       228.    As to paragraph 228 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       229.    As to paragraph 229 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       230.    As to paragraph 230 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                 31
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 32 of 39




       231.    As to paragraph 231 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

                   COUNT I: VIOLATION OF EIGHTH AMENDMENT:
                    INHUMANE CONDITIONS OF CONFINEMENT
                                (ALL DEFENDANTS)

       232.    Defendant incorporates her answers to foregoing paragraphs 1 through 231 as

though fully set forth herein;

       233.    As to paragraph 233 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       234.    As to paragraph 234 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       235.    As to paragraph 235 of the Complaint, Defendant denies the allegations contained

therein;

       236.    As to paragraph 236 of the Complaint, Defendant denies the allegations contained

therein;

       237.    As to paragraph 237 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       238.    As to paragraph 238 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;



                                                 32
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 33 of 39




       239.    As to paragraph 239 of the Complaint, Defendant admits the allegations contained

therein;

       240.    As to paragraph 240 of the Complaint, Defendant admits the allegations contained

therein;

       241.    As to paragraph 241 of the Complaint, Defendant denies the allegations contained

therein;

       242.    As to paragraph 242 of the Complaint, Defendant denies the allegations contained

therein;

       243.    As to paragraph 243 of the Complaint, Defendant denies the allegations contained

therein;

       244.    As to paragraph 244 of the Complaint, Defendant denies the allegations contained

therein;

       245.    As to paragraph 245 of the Complaint, Defendant denies the allegations contained

therein;

       246.    As to paragraph 246 of the Complaint, Defendant denies the allegations contained

therein;

       247.    As to paragraph 247 of the Complaint, Defendant denies the allegations contained

therein;

       248.    Paragraph 248 of the Complaint contains a legal conclusion requiring no answer

from Defendant herein. To the extent that this paragraph contains any allegations, Defendant

denies same;




                                              33
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 34 of 39




       249.    Paragraph 249 of the Complaint contains a legal conclusion requiring no answer

from Defendant herein. To the extent that this paragraph contains any allegations, Defendant

denies same;

       250.    As to paragraph 250 of the Complaint, Defendant denies the allegations contained

therein;

       251.    As to paragraph 251 of the Complaint, Defendant denies the allegations contained

therein;

       252.    As to paragraph 252 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       253.    As to paragraph 253 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       254.    As to paragraph 254 of the Complaint, Defendant denies the allegations contained

therein;

       255.    As to paragraph 255 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       256.    As to paragraph 256 of the Complaint, Defendant denies the allegations contained

therein;

       257.    As to paragraph 257 of the Complaint, Defendant denies the allegations contained

therein;




                                                 34
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 35 of 39




       258.    As to paragraph 258 of the Complaint, Defendant denies the allegations contained

therein;

       259.    As to paragraph 259 of the Complaint, Defendant denies the allegations contained

therein;

       260.    As to paragraph 260 of the Complaint, Defendant denies the allegations contained

therein;

                       COUNT II: NEGIGENCE
     (DEFENDANTS SUMMIT FOOD SERVICE, LLC AND BASHEEN ESTEVAN)

       261.    Defendant incorporates her answers to foregoing paragraphs 1 through 260 as

though fully set forth herein;

       262.    As to paragraph 262 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       263.    As to paragraph 263 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       264.    Paragraph 264 of the Complaint contains a legal conclusion requiring no answer

from Defendant herein. To the extent that this paragraph contains any allegations, Defendant

denies same;

       265.    Paragraph 265 of the Complaint contains a legal conclusion requiring no answer

from Defendant herein. To the extent that this paragraph contains any allegations, Defendant

denies same;




                                                 35
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 36 of 39




       266.    Paragraph 266 of the Complaint contains a legal conclusion requiring no answer

from Defendant herein. To the extent that this paragraph contains any allegations, Defendant

denies same;

       267.    Paragraph 267 of the Complaint contains a legal conclusion requiring no answer

from Defendant herein. To the extent that this paragraph contains any allegations, Defendant

denies same;

       268.    As to paragraph 268 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       269.    As to paragraph 269 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       270.    As to paragraph 270 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       271.    As to paragraph 271 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       272.    As to paragraph 272 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;




                                                 36
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 37 of 39




       273.    As to paragraph 273 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein and

hence denies same;

       274.    Any allegations not specifically admitted or denied by Defendant are denied;

                                  AFFIRMATIVE DEFENSES

       1.      As a separate and alternative affirmative defense, Defendant states that Plaintiffs’

Complaint is barred in whole or in part by the doctrines of qualified and/or absolute immunity;

       2.      As a separate and alternative affirmative defense, Defendant states that Plaintiffs’

Complaint fails to state a claim upon which relief can be granted;

       3.      As a separate and alternative affirmative defense, Defendant states that the

Plaintiffs herein suffered no damage, injury or otherwise, as a result of Defendant’s acts;

       4.      As a separate and alternative affirmative defense, Defendant states that at all

times material herein she acted in good faith and in a reasonable manner given the information

and circumstances existing at the time;

       5.      As a separate and alternative affirmative defense, Defendant states that the acts

and damages alleged in Plaintiffs’ Complaint, which are specifically denied, were the proximate

result of acts or omissions to act of others, thereby barring recovery herein or reducing Plaintiffs’

recovery in proportion to the fault assessed against others;

       6.      As a separate and alternative affirmative defense, Defendant states that Plaintiffs

failed to exhaust their administrative remedies;

       7.      As a separate and alternative affirmative defense, Defendant states that Plaintiffs’

state law claims are barred, in whole or in part, to the extent Plaintiff was required but failed to

follow or comply with the mandatory notice provisions of the New Mexico Tort Claims Act;



                                                   37
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 38 of 39




        8.        As a separate and alternative affirmative defense, Defendant states that Plaintiffs

failed to mitigate their damages, if any;

        9.        As a separate and alternative affirmative defense, Defendant states that he

breached no duty owed to Plaintiffs;

        10.       As a separate and alternative affirmative defense, Defendants state that if it were

negligent, which negligence is specifically denied, then Plaintiff was negligent in failing and

neglecting to exercise that degree of care which would have been used by an ordinarily

reasonable and prudent person under the same or similar circumstances, and that such negligence

proximately cause or contributed to cause the matters complained of in the Complaint, thereby

reducing the amount of the Plaintiff’s recovery of total damages by an amount proportionate to

his degree of fault;

        11.       As a separate and alternative affirmative defense, Defendant states that Plaintiffs’

state law claims are barred by the New Mexico Tort Claims Act;

        12.       As a separate and alternative affirmative defense, Defendant states that the acts or

failures to act of Defendant, as alleged in Plaintiff’s Complaint and which are specifically

denied, state a cause of action for punitive damages;

        13.       As a separate and alternative affirmative defense, Defendant states that Plaintiff’s

injuries, if any, were proximately caused by an independent intervening cause for which she is

are not liable;

        14.       As a separate and alternative affirmative defense, Defendant states that she

reserves the right to rely upon such other defenses as may become known during the course of

discovery and hereby reserves the right to amend her answer to include such defenses as

necessary.


                                                   38
      Case 1:21-cv-00083-CG-JFR Document 22 Filed 07/27/21 Page 39 of 39




       Therefore, Defendant respectfully requests that this Court dismiss Plaintiffs’ Complaint

with prejudice and any further relief as the court deems just and proper.


                                             Respectfully Submitted,

                                             KENNEDY, MOULTON & WELLS, P.C.

                                              /s/ Debra J. Moulton
                                             DEBRA J. MOULTON
                                             Attorneys for Defendants
                                             2201 San Pedro NE, Bldg.3, Suite 200
                                             Albuquerque, New Mexico 87110
                                             (505) 884-7887




I HEREBY CERTIFY that a true and
correct copy of the foregoing was
transmitted via CM/ECF to:

Steven Robert Allen
New Mexico Prison and Jail Project
3800 Osuna Rd. NE, Suite 2
Albuquerque, NM 87109
steve@nmpjp.org
Attorney for Plaintiffs

David M. Wesner
Lisa Entress Pullen
Civerolo, Gralow & Hill, P.A.
P.O. Drawer 887
Albuquerque, NM 87103
wesnerd@civerolo.com
pullenl@civerolo.com
Attorneys for Defendants Besheen Estevan
and Summit Food Service, LLC

on this 27th day of July, 2021

/s/ Debra J. Moulton
DEBRA J. MOULTON



                                                39
